DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The instant application having Application No. 17/126,744 filed on 12/18/2020 is presented for examination by the Examiner. Claims 1-12 are currently pending in the present application.
Priority
As required by M.P.E.P. 201.14(c), acknowledgement is made of Applicant's claim for priority as a DIV of a Non-Provisional Application 16/416,956 filed on 5/20/2019 now Patent 11,138,161 B2; which is a CON of a Non-Provisional Application 14/927,591 filed on 10/30/2015 now Patent 10,296,608 B2; which claims benefit of a Provisional Application 62/236,435 filed on 10/2/2015.

Drawings
The Applicant's drawings filed on 12/18/2020 are acceptable for examination purpose.
Information Disclosure Statement
As required by M.P.E.P. 609, the Applicant's submission of the Information Disclosure Statement dated 12/18/2020 is acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending.

Examiner Notes
With respect to claim 1 which is system claim, the Examiner notes that the claimed computing device is physical hardware device included processors and memories as taken in view of paragraph [0021] in the Applicant’s instant specification. Therefore, the system of claims 1-8 is statutory under 35 U.S.C. § 101.
	
With respect to claim 9 which is method claim, the Examiner notes that the claimed computing device includes a computer processor as taken in view of paragraph [0021] in the Applicant’s instant specification. Therefore, the method of claims 9-12 is statutory under 35 U.S.C. § 101.
	
Abstract Objection
The abstract of the disclosure is objected to because the abstract is not a concise statement of the technical disclosure of the patent and does not include which is new in the art to which the invention pertains. Correction is required.  See MPEP § 608.01(b).
Claim Objection
Claim 1 and 9 objected to because of the following informalities:
	The phrase “a multi-schema data store” recited in lines 3-4 of claim 1 and lines 2-3 of claim 9 should be written as “the multi-schema data store”. Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out what is included or excluded by the claim language.
	
	Claims 1 and 9 recite the phrase “and/or” as being indefinite in that it fails to point out what is included or excluded by the claim language. However, it is unclear. Such limitation is not defined by the claimed language. Clarification or correction is respectfully required.
	
	Note, the dependent claims are also rejected because they depend on and/or do not remedy the deficiencies inherited by their parent claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Idicula et al. (US No. 2011/0179089 A1).
	As per claim 1, Idicula et al. discloses A system of accessing a multi-schema data store as (see e.g., Fig. 3; and ¶ 0059: as database) the system comprising: a computing device; and a first computer-readable storage medium portion comprising a multi-schema data store; and a second computer-readable storage medium portion in communication with the first computer-readable storage medium portion, wherein the second computer-readable storage medium portion comprises programming instructions as (see e.g., Fig. 3) that are configured to cause the computing device to:
receive a query to search for data from the multi-schema data store, wherein a first portion of the data corresponds to a first schema and a second portion of the data corresponds to one or more other schemas, the first and second portions of the data being stored in the multi-schema data store, wherein the query comprises a unique identifier associated with the data, as (see e.g., ¶¶ 0035, 0045 and 0082).
parse one or more entries of the multi-schema data store in a sequential order until a first entry is found that corresponds to the unique identifier, as (see e.g., ¶¶ 0042 – 0046) without assuming a hierarchy between schemas in the multi-schema data store, as (see e.g., ¶ 0076: as “the techniques described herein reduce the total amount of memory that is used for an in-memory schema model and also reduce the number of memory block allocations, which in turn reduces the CPU time and computing resources that are expended to build the in-memory schema model. These benefits of the techniques described herein are especially useful and noticeable in building in-memory models of complex XML schemas at least because: (1) when building an in-memory model of a complex XML schema, a large amount of CPU time and computing resources are spent to allocate, initialize, and maintain the memory blocks for the in-memory model and the data structures included therein; and (2) a 
compare the query to one or more proximate entries of the multi-schema data store, wherein the proximate entries are located in proximity to the first entry, and as (see e.g., ¶¶ 0035, 0042 – 0046 and 0082).
return one or more search results that includes data from the first entry and/or one or more of the proximate entries that satisfies the query, as (see e.g., ¶¶ 0035, 0042 – 0046 and 0082).

As per claim 2, Idicula et al. discloses The system of claim 1, wherein the programming instructions for parsing one or more entries of the multi-schema data store in a sequential order until a first entry is found that corresponds to the unique identifier comprise programming instructions to determine a schema associated with the first entry, as (see e.g., ¶¶ 0042 – 0046).

As per claim 3, Idicula et al. discloses The system of claim 2, wherein the programming instructions for determining a schema associated with the first entry comprise programming instructions to identify an attribute configuration associated with the first entry., as (see e.g., ¶¶ 0035, 0045 and 0046).

As per claim 4, Idicula et al. discloses The system of claim 3, further comprising programming instructions that are configured to cause the computing device to: identify a second schema associated with one or more of the proximate entries of the multi-schema data store; and determine that the schema associated with the first entry is above the second schema in a hierarchy, as (see e.g., ¶ 0074: as “according to the techniques described herein, the pieces or portions of dependent XML schema S2 are stored in the same contiguous memory block or blocks (e.g., such as heap or heaps) into which data structures have already been initialized for the schema elements of XML schema S1”).

As per claim 9, the claim is rejected under the same premise as claim 1.

As per claim 10, the claim is rejected under the same premise as claim 2.

As per claim 11, the claim is rejected under the same premise as claim 3.

As per claim 12, the claim is rejected under the same premise as claim 4.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and 

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Idicula et al., and further in view of Fox et al. (US No. 2003/0120665 A1).
	
As per claim 5, Fox et al. discloses The system of claim 1, wherein the programming instructions are further configured to cause the computing device to join information across different schemas in the multi-schema data store to satisfy the query, which is not explicitly disclosed by Idicula et al., as (see e.g., ¶ 0047; and Figs. 4 and 7).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate the teachings of Fox et al. into the teachings of Idicula et al. because it provides technique of moving data from two or more databases with different schemas into a common database, in order that queries may be performed across the two or more databases (Fox et al., ¶ 0118).

As per claim 6, Fox et al. discloses The system of claim 5, wherein the join is an automatic join implemented in response to an explicit join being omitted from the received query, which is not explicitly disclosed by Idicula et al., as (see e.g., ¶¶ 0220 – 0224, 0456 and 0457).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate the teachings of Fox et al. into the teachings of Idicula et al. because it provides technique of moving data from two or Fox et al., ¶ 0118).

As per claim 7, Fox et al. discloses The system of claim 5, wherein the join is performed assuming the hierarchy of between the schemas, which is not explicitly disclosed by Idicula et al., as (see e.g., ¶¶ 0047 and 0080; and Fig. 7).
	Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate the teachings of Fox et al. into the teachings of Idicula et al. because it provides technique of moving data from two or more databases with different schemas into a common database, in order that queries may be performed across the two or more databases (Fox et al., ¶ 0118).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Idicula et al., and further in view of Glinberg (US No. 2008/0021720 A1).

As per claim 8, Glinberg discloses The system of claim 1, wherein: the query includes an alias, and the one or more search results are returned according to a schema of the multi-schema data store registered with the alias, which is not explicitly disclosed by Idicula et al., as (see e.g., ¶¶ 0032 and 0049; and Figs. 6 and 7).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate the teachings of Glinberg into the teachings of Idicula et al. because it provides technique of using alias in searching.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bai D. Vu whose telephone number is (571) 270-1751. The examiner can normally be reached 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BAI D VU/Primary Examiner, Art Unit 2165                                                                                                                                                                                                     


 3/11/2022